Citation Nr: 0302414	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's pre-enlistment examination of the right 
knee was normal, which raises a presumption of soundness; 
however, in-service medical and X-ray findings  demonstrate 
that the veteran's right knee condition clearly and 
unmistakably pre-existed his service.

3.  While there was a flare-up of right knee symptoms during 
service, which necessitated surgical intervention, a 
subsequent examination of the knee at separation was normal, 
aside from a scar from the ameliorating surgery, and there is 
no post-service medical evidence relating to a knee disorder, 
osteoarthritis, until more than 25 years after service, with 
no prior trauma noted at that time other than an October 1999 
right knee injury. 

4.  The veteran's pre-existing right knee disability was not 
chronically worsened during service and his arthritis of the 
same knee, which was first shown more than 25 years after 
service, is not causally linked to any incident of active 
duty.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA, 
VA's enhanced duty to assist and notify, and the evidence 
necessary to substantiate his claim by a March 2001 letter 
and a September 2001 Statement of the Case (SOC).  In 
correspondence received in April 2001, the veteran stated 
that he had no additional evidence to submit, and requested 
that VA process his application for benefits with the 
information and evidence of record.  The Board notes that the 
VCAA made no change in the statutory or regulatory criteria 
which govern the criteria for the current claim.  The Board 
finds that the veteran was kept apprised of what he must show 
to prevail in his claim, and he was generally informed as to 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As further discussed below, the Board also finds that the 
VCAA does not require additional medical development in this 
case because the record currently before it contains 
sufficient medical evidence to make a decision.  38 U.S.C. 
§ 5103A; Charles v. Principi, 16 Vet. App. 370 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In correspondence to VA, the veteran has stated that he did 
not injure his right knee or incur a right knee condition 
prior to active service.  The veteran avers that his right 
knee condition began as a result of an injury he incurred 
while on active duty.  

The record before the Board contains the veteran's service 
medical records and post-service medical records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service medical records include his November 
1969 enlistment report of medical history.  The veteran 
denied having, or having had, a "trick" or locked knee; or 
a bone, joint or other deformity.  The Physician's Summary 
was also negative as to knee injury.  The November 1969 
report of the veteran's enlistment medical examination 
provides that his lower extremities were normal on clinical 
evaluation.  The summary of defects and diagnoses is also 
negative for right knee injury.

An April 1973 consultation request provides that the veteran 
had a 4 year history of a painful nodule which appeared 
lateral to the right patellar tendon overlying joint space 
after exercise.  It noted a possible history of injury about 
four years earlier.  The report of a corresponding orthopedic 
consultation, conducted in June 1973, provides that the date 
of injury was four years earlier when the veteran fell on his 
right knee.  The knee swelled up and the veteran was unable 
to walk on it for two weeks.  Whenever the veteran exercised 
much, he would experience pain and a sense of catching in his 
knee.  A September 1973 Narrative Summary provides that the 
veteran was hospitalized from July 6, 1973, to September 6, 
1973, for a right knee arthrotomy and removal of one large 
osteochondral fragment.  The admission diagnosis was loose 
body, right knee (old injury); not in line of duty; not due 
to own misconduct; existed prior to entrance.  The revised 
diagnosis was loose osteochondral fragment, right knee; not 
in line of duty; not due to own misconduct; existed prior to 
entrance.  A September 9, 1973, progress note provides that 
the veteran had injured his right knee four years earlier 
while playing football, and had experienced "locking" of 
the right knee accompanied by severe pain.  

VA medical records indicate that the veteran underwent 
treatment for complaints of right knee pain from 1999 to 2000 
following an August 1999 contusion injury .  A January 2000 
radiographic examination resulted in a diagnosis of 
osteoarthritis of the right knee.  

Legal Analysis

Service connection may be granted for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b). 

Based on a thorough review of the record, the Board finds 
that while the veteran's pre-enlistment examination of the 
right knee was normal, which raises a presumption of 
soundness, in-service medical and X-ray findings demonstrate 
that the veteran's right knee condition clearly and 
unmistakably pre-existed service.

The Board acknowledges that whether a veteran's history alone 
may be "clear and unmistakable" evidence sufficient to rebut 
the presumption of soundness is doubtful.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 
466 (1995).  The presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A higher court has explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).  Here, a military medical doctor, based on 
the veteran's history and a current examination, to include 
an X-ray examination of the right knee that revealed a loose 
body, made a medical determination that the veteran's right 
knee injury existed prior to his entrance to active duty.  
The Board finds that this medical determination, which was 
based on a history taken directly from the veteran and 
current clinical and X-ray examinations, is clear and 
unmistakable evidence to rebut the presumption of soundness.  

The Board recognizes that the veteran now argues that he had 
no pre-service right knee condition.  However, as noted 
above, his service medical records document that he reported 
at that time that he had a history of a pre-service right 
knee condition.  The Board finds that his in-service 
statements, which were made contemporaneous to the time of 
the injury and in the context of obtaining medical treatment 
rather than compensation benefits, are entitled to more 
weight than his current contentions.  Moreover, the examining 
service physician's opinion that the right knee disability 
pre-existed service was based in part on specific X-ray 
findings.  The question of whether radiographic findings 
represent old or recent trauma requires medical expertise.  
There is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

As the veteran was treated for right knee symptoms during 
service, the question becomes whether this fact raises a 
presumption of aggravation; was there an increase in 
disability during service.  The service medical records show 
that he underwent a right knee arthrotomy and removal of one 
large osteochondral fragment.  The final pertinent diagnosis 
was a pre-existing loose osteochondral fragment of the right 
knee due to old trauma.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  The separation examination revealed a 
surgical scar but was otherwise negative for any abnormal 
knee findings.  That is, a clinical evaluation of the lower 
extremities, to include the right knee, was normal aside from 
a scar secondary to surgery to ameliorate a pre-existing 
disability.  The only relevant post-service medical evidence 
pertains to a diagnosis of osteoarthritis of the right knee 
in February 2000, more than 25 years after service, and a 
review of that evidence is negative for any indication of a 
causal link to service.  In fact, the only history of trauma 
noted at that time was a contusion of the right knee in 
October 1999. 

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The Board finds that, while there was a flare-up of 
right knee symptoms during service, which necessitated 
ameliorating surgical intervention, the normal separation 
examination and the February 2000 VA examination, which shows 
arthritis but refers only to recent knee trauma, do not show 
that the veteran's pre-existing knee disability underwent a 
chronic worsening during service.

As to the recent diagnosis of osteoarthritis, the Board notes 
that, since such is not apparent in the record until more 
than 25 years after service, and there is no competent 
opinion linking the arthritis to service, service connection 
on a direct incurrence or presumptive basis is not warranted.  
38 C.F.R. § 3.304, 3.307, 3.309.  As to the question of a 
causal link, the Board again notes that the recently dated 
examination report, which reflects the diagnosis of 
arthritis, noted no in-service findings and the only history 
of trauma indicated at that time was a knee injury in October 
1999. 

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the veteran has presented statements 
regarding the onset of his right knee disability, the record 
does not show that he is a medical professional, with the 
training and expertise to provide an opinion regarding any 
etiological relationship of the disability at issue.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between a current right 
knee disability and service.  Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his knee disorder. Espiritu, supra; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In light of the VCAA, consideration has been given to the 
question of whether an   examination or medical opinion is 
warranted.  Charles v. Principi, supra; 38 U.S.C. § 5103A.  
The Board finds that the specific facts of this case do not 
warrant such development.  The separation examination is 
normal and the record is negative for any objective evidence 
of right knee findings for more than 25 years after service.  
The veteran underwent a VA orthopedic examination of the 
right knee in February 2000 and no relevant history was noted 
at that time.  The only indication of prior trauma was a 
right knee injury in October 1999; the examiner did not link 
the veteran's knee disability to service.  In the absence of 
any abnormal findings at separation or for so many years 
after service, any opinion addressing a question of in-
service incurrence or aggravation at this late date would be 
speculative.  In any event the Board finds that there is 
sufficient medical evidence to adjudicate this appeal.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

Service connection for a right knee disability is denied.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

